DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in current application filed on 04/06/2020, claiming priority to parent Application No. CN201910341002.X, filed on 04/25/2019.
Title
The amended title was received on 02/08/2022. This title is acceptable. 
Claim Objections
The amended claims were received on 02/08/2022. The amended claims are acceptable.
Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(b) rejection has been withdrawn due to Applicant’s amendments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 


    PNG
    media_image1.png
    359
    95
    media_image1.png
    Greyscale
Claims 1-8, 11-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Casaburi (US 9235486 B1).
Claim 11. (Currently Amended) A device for managing a storage system, comprising:
at least one processor; 
a volatile memory; and 
a memory coupled to the at least one processor and having instructions stored thereon, the instructions, when executed by the at least one processor, causing the device
detecting a failed storage device among a plurality of storage devices included in a resource pool of the storage system, the plurality of storage devices belonging to a first group and a second group in the resource pool respectively; 
determining an extent in the failed storage device which has been assigned for building a stripe in the storage system, wherein the stripe comprises a RAID (Redundant Array of Independent Disks) stripe; U.S. Application No.: 

selecting a spare reserved extent from respective reserved extents included in respective storage devices among the plurality of storage devices based on a mapping relation between the stripe and a plurality of extents in the stripe, the respective reserved extents being shared among the first group and the second group; and 
rebuilding data in the extent to the selected spare reserved extent.

Referring to Claims 1,11,20 and taking claim 11 as exemplary, Casaburi teaches a device for managing a storage system, comprising:  25at least one processor ([Casaburi, Fig. 2; Col. 5 line66-Col. 6 line 1] Computer system 200 is suitable for implementing techniques in accordance with the present disclosure.);
at least one processor ([Casaburi, Col. 6 line 3] central processor 214);
a volatile memory ([Casaburi, Col. 6 lines 3-5] system memory 217 (e.g. RAM (Random Access Memory), ROM (Read Only Memory), flash RAM, or the like); and
a memory coupled to the at least one processor and having instructions stored thereon, the instructions, when executed by the at least one processor, causing the device to perform acts comprising ([Casaburi, Col. 6 lines 21-36] Bus 212 allows data communication between central processor 214 and system memory 217, which may include read-only memory (ROM) or flash memory (neither shown), and random access memory (RAM) (not shown), as previously noted. The RAM may be the main memory into which the operating system and application programs may be loaded. The ROM or flash memory can contain, among other code, the Basic Input-Output system (BIOS) which controls basic hardware operation such as the interaction with peripheral components. Applications resident with computer system 200 may be stored on and accessed via a computer readable medium, such as a hard disk drive (e.g., fixed disk 244), an optical drive (e.g., optical drive 240), a floppy disk unit 237, or other storage medium. For example, spare storage pool management module 154 may be resident in system memory 217.):
detecting a failed storage device among a plurality of storage devices included in a resource pool of the storage system, the plurality of storage devices belonging to a first group and a second group in the resource pool respectively ([Casaburi, Col. 6 lines 63-66] monitoring spare storage within the storage drive pool for detecting block failures within the storage drive pool, detecting a failure of a block in a first storage drive of the plurality of storage drives, and updating the spare storage mapping information associated with the failed block in the first storage drive to map to a spare block in a second storage drive of the plurality of storage drives);
determining an extent in the failed storage device which has been assigned for building a stripe in the storage system, wherein the stripe comprises a RAID (Redundant Array of Independent Disks) stripe ([Casaburi, Col. 2 lines 25-27] determining that the second storage drive comprises a second number of spare blocks greater than or equal to the threshold number of spare blocks. [Col. 8 lines 1-5] In some embodiments, the controller may be a RAID controller, and the storage drive pool may have a RAID configuration, including parity-based RAID or RAID-like configurations such as RAID-5, RAID-6, or similar);
selecting a spare reserved extent from respective reserved extents included in respective storage devices among the plurality of storage devices based on a mapping relation between the stripe and a plurality of extents in the stripe, the respective reserved extents being shared among the first group and the second group ([Casaburi, Col. 10 lines 10-33] In some embodiments, the spare storage mapping module 320 may preferentially select a spare block available within the same storage drive 350A such as the first spare block 371A. In other embodiments, the spare storage mapping module 320 may preferentially select a spare block that will result in optimal fault tolerance. For example, remapping from failed main block 361A on the first storage drive 350A to the third spare block 371B on the second storage drive 350B may result in greater fault tolerance than if the first spare block 371A had been selected. For another example, the spare storage mapping module 320 may determine a threshold or average number of available spare blocks for an individual storage drive and may map to spare blocks within a storage drive with a number of available spare blocks that is greater than the determined threshold or average number of available spare blocks. In yet another example, the spare storage mapping module 320 may copy data to at least one additional spare block to maintain the fault-tolerance required for certain storage drive pool configurations, such as parity-based configurations in RAID-5, RAID-6, or similar configurations. Alternatively, spare storage mapping module may change mappings based on any number of possible techniques, including random selection, or a round-robin selection, etc.); and
rebuilding data in the extent to the selected spare reserved extent ([Casaburi, Col. 14 lines 4-7] update the spare storage mapping information further comprises mapping to a second spare block in accordance with a fault tolerance of a parity-based configuration of the storage drive pool).
Claim 1 is a method and claim 20 is a computer program product variation of the device of claim 11 and are rejected using the same rationale.
Referring to Claims 2 and 12 and taking claim 12 as exemplary, Casaburi teaches the device of claim 11, wherein the storage system is based on Redundant Array of Independent Disks (RAID), and wherein selecting the spare reserved extent from the respective reserved extents based on the mapping relation comprises ([Casaburi, Col. 8 lines 2-5] the controller may be a RAID controller, and the storage drive pool may have a RAID configuration, including parity-based RAID or RAID-like configurations such as RAID-5, RAID-6, or similar):
selecting the spare reserved extent from respective reserved extents in storage devices among the plurality of storage devices other than respective storage devices where the plurality of extents are located ([Casaburi, Col. 10 lines 10-15] the spare storage mapping module 320 may preferentially select a spare block available within the same storage drive 350A such as the first spare block 371A. In other embodiments, the spare storage mapping module 320 may preferentially select a spare block that will result in optimal fault tolerance). 
Claim 2 is a method variation of the device of claim 12 and is rejected using the same rationale.
Referring to Claims 3 and 13 and taking claim 13 as exemplary, Casaburi teaches determining a group to which the failed storage device belongs ([Casaburi, Col. 3 lines 33-35] detect a failure of a block in a first storage drive of the plurality of storage drives, and update the spare storage mapping information associated with the failed block in the first storage drive to map to a spare block in a second storage drive of the plurality of storage drives); and
selecting a spare reserved extent included in a storage device in the group ([Casaburi, Col. 10 lines 10-15] the spare storage mapping module 320 may preferentially select a spare block available within the same storage drive 350A such as the first spare block 371A. In other embodiments, the spare storage mapping module 320 may preferentially select a spare block that will result in optimal fault tolerance).
Claim 3 is a method variation of the device of claim 13 and is rejected using the same rationale.
Referring to Claims 4 and 14 and taking claim 14 as exemplary, Casaburi teaches in response to determining no storage device in the group comprises a spare reserved extent, selecting the spare reserved extent from a storage device in a further group other than the group ([Casaburi, Col. 9 lines 35-38] The spare storage mapping module 320 may be responsible for determining which spare blocks, if any, should receive read and write requests from other components within the network architecture 100 or the computer system 200).
Claim 4 is a method variation of the device of claim 14 and is rejected using the same rationale. 
Referring to Claims 5 and 15 and taking claim 15 as exemplary, Casaburi teaches determining at least one other extent than the extent in the stripe ([Casaburi, Col. 14 lines 13-20] The system of claim 8, wherein the one or more processors are further configured to: determine that the first storage drive comprises a first number of spare blocks less than a threshold number of spare blocks; and determine that the second storage drive comprises a second number of spare blocks greater than or equal to the threshold number of spare blocks.);
rebuilding data in the extent based on data in the at least one other extent ([Casaburi, Col. 14 lines 54-57] mapping to a second spare block in accordance with a fault tolerance of a parity-based configuration of the storage drive pool); and
updating the mapping relation between an address of the spare reserved extent ([Casaburi, Col. 14 lines 53-54] update the spare storage mapping information).
Referring to Claims 6 and 16 and taking claim 16 as exemplary, Casaburi teaches in response to determining the failed storage device has been replaced by a normal storage device, determining a target stripe in the storage system which is distributed across storage devices in the first group and storage devices in the second group ([Casaburi, Col. 10 lines 43-62] According to some embodiments, regardless of the mapping and remapping techniques used by the spare storage mapping module 320, the spare storage mapping module 320 increases the MTBF of individual storage drives. If a storage drive were limited to its own set of spare blocks, the storage drive may fail or otherwise enter a fault state and need to be replaced when enough blocks failed that its set of spare blocks approached or reached zero. Because the spare storage mapping module 320 may replace a failed block of one storage drive with a spare block of a different storage drive, any given storage drive may not be limited to its own set of spare blocks. Instead, the spare blocks may be pooled and used as needed across any number of storage drives with the storage drive pool module 340. Thus, similar to the way pooling storage drives in a storage drive pool such as storage drive pool module 340 increases the overall capacity available to its host system, pooling spare storage in a spare storage pool managed by the spare storage pool management module 154 increases the overall reliability, redundancy, and fault tolerance of the storage drive pool module 340.); ([Casaburi, Col. 12 line 66-Col. 12 line 3] At block 440, spare storage of the storage pool may be monitored for detecting failures of blocks within the storage drive pool. Other indicators of anticipated failures such as SMART warnings or other messages may be monitored or received as well); and
migrating the target stripe so that plurality of extents in the migrated target stripe are located at storage devices in the same group ([Casaburi, Col. 10 lines 20-25] the spare storage mapping module 320 may determine a threshold or average number of available spare blocks for an individual storage drive and may map to spare blocks within a storage drive with a number of available spare blocks that is greater than the determined threshold or average number of available spare blocks).
Claim 6 is a method variation of the device of claim 16 and is rejected using the same rationale.
Referring to Claims 7 and 17 and taking claim 17 as exemplary, Casaburi teaches setting a migration mark for indicating the target stripe is to be migrated across the first group and the second group ([Casaburi, Col. 12 lines 16-19] At block 460, in response to detecting a failed block in the first storage drive, the mapping information may be updated to map to one or more spare blocks on a second storage drive instead of the failed block on the first storage drive);
sending the migration mark to the mapping manager to instruct the mapping manager to initiate migration ([Casaburi, Col. 12 lines 16-19] At block 460, in response to detecting a failed block in the first storage drive, the mapping information may be updated to map to one or more spare blocks on a second storage drive instead of the failed block on the first storage drive); and
([Casaburi, Col. 12 lines 25-28] At this point it should be noted that spare storage pool management in accordance with the present disclosure as described above may involve the processing of input data and the generation of output data to some extent).
Claim 7 are a method variation of the device of claim 17 and is rejected using the same rationale.
Claim 18. (Currently Amended) The device of claim 17, wherein migrating the target stripe across the first group and the second group comprises: 
determining a[[the]] first number of extents that are located at storage devices in the first group and are among a plurality of extents in the target stripe a[[the]] second number of extents that are located at storage devices in the second group and are among the plurality of extents in the target stripe
in response to determining the first number is smaller than the second number, migrating at least one extent located at storage devices in the first group to a storage device in the second group; and 
updating a mapping relation between the target stripe and plurality of extents in the target stripe based on an address of the migrated at least one extent.

Referring to Claims 8 and 18 and taking claim 18 as exemplary, Casaburi teaches determining a first number of extents that are located at storage devices in the first group and are among a plurality of extents in the target stripe and a second number of extents that are located at storage devices in the second group and are among the plurality of extents in the target stripe ([Casaburi, Col. 10 lines 13-19] the spare storage mapping module 320 may preferentially select a spare block that will result in optimal fault tolerance. For example, remapping from failed main block 361A on the first storage drive 350A to the third spare block 371B on the second storage drive 350B may result in greater fault tolerance than if the first spare block 371A had been selected);
in response to determining the first number is smaller than the second number, migrating at least one extent located at storage devices in the first group to a storage device in the second group ([Casaburi, Col. 10 lines 26-30] the spare storage mapping module 320 may copy data to at least one additional spare block to maintain the fault-tolerance required for certain storage drive pool configurations, such as parity-based configurations in RAID-5, RAID-6, or similar configurations); and
([Casaburi, Col. 14 lines 54-57] update the spare storage mapping information further comprises mapping to a second spare block in accordance with a fault tolerance of a parity-based configuration of the storage drive pool.).
Claim 8 is a method variation of the device of claim 18 and is rejected using the same rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Casaburi (US 9235486 B1) as applied to claims 1-8, 11-18, and 20 above, and further in view of Fekete (US 20180018096 A1).
Referring to Claims 9 and 19 and taking claim 19 as exemplary, Casaburi does not explicitly teach storage device workload management. Casaburi does teach selecting a stripe and migrating the stripe to other storage devices.
Fekete teaches determining respective workloads of plurality of storage devices in the storage system ([Fekete 0062] FIGS. 4A and 4B are flow diagrams of an example methodology 400 for balanced load distribution for a redundant disk array, in accordance with embodiments of the present disclosure. Referring to FIG. 4A, the methodology 400 includes allocating 402 a plurality of identically sized logical blocks of storage units together to form a bundle on each of a plurality of data storage devices, where at least two of the logical blocks in the bundle are located on different data storage devices. The methodology 400 further includes generating 404 a lookup table representing a mapping between a logical location of each logical block in the bundle and a physical location of the respective logical block on the corresponding data storage device, and electronically writing 406 data to the physical locations of each logical block in the bundle, where the physical locations are obtained from the lookup table. The methodology 400 further includes determining 408 fa candidate logical block among all of the logical blocks based at least in part on a speed of a different data storage device and an average access interval of the logical block on the different data storage device, and electronically writing 410 the data in the candidate logical block to another logical block on the different one of the data storage devices. In some embodiments, the candidate logical block is a most frequently accessed one of the logical blocks, or a least recently used one of the logical blocks.);
selecting a target stripe from plurality of stripes in the storage system based on the respective workloads, plurality of extents included in the target stripe being located at a first plurality of storage devices in the resource pool ([Fekete FIGS. 4A and 4B]); and
migrating the target stripe to a second plurality of storage devices in the resource pool, workloads of the second plurality of storage devices being lower than workloads of the first plurality of storage devices ([Fekete FIGS. 4A and 4B]).
Casaburi and Fekete are analogous art because they are from the same field of endeavor in redundant disk arrays. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Casaburi and Fekete before them to modify the spare storage pool management of Casaburi to include workload management of Fekete. The reason or motivation for doing so would be to improve storage device speed and usage as suggested by Fekete. It is a well-known and predictable practice to combine prior art elements according to known methods to yield predictable results, and that it could be used in RAID management. Therefore, is would have been obvious to combine Casaburi and Fekete to obtain the invention as specified in the application claims.
Claim 9 is a method variation of the device of claim 19 and is rejected using the same rationale.
Referring to Claim 10, Casaburi in view of Fekete teaches the method of claim 9 ([Fekete 0062]). Additionally, Casaburi teaches wherein the storage system comprises a mapping manager for managing the mapping relation, and wherein migrating the target stripe to the second plurality of storage devices in the resource pool comprises group: requesting the mapping manager to initiate migration group ([Casaburi, Col. 12 lines 16-19] At block 460, in response to detecting a failed block in the first storage drive, the mapping information may be updated to map to one or more spare blocks on a second storage drive instead of the failed block on the first storage drive); and 20in response to receipt of an initiation request from the mapping manager, migrating the target stripe from the first plurality of storage devices to the second plurality of storage devices ([Casaburi, Col. 12 lines 25-28] At this point it should be noted that spare storage pool management in accordance with the present disclosure as described above may involve the processing of input data and the generation of output data to some extent).
Response to Arguments
Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive. 
The Applicant states: “The cited reference does not disclose or suggest selecting a spare reserved extent from reserved extents based on a mapping relation between a RAID stripe and a plurality of extents, and/or selecting a spare reserved extent based on such a mapping from reserved extents that are shared among two different groups of storage devices, as in the above highlighted features of amended independent claim 1. While Casaburi mentions the possibility that the drives in the Casaburi pool may be part of a RAID (e.g. column 1, lines 40-45, column 5, lines 12-24, and column 8 lines 1-5), it includes no hint or suggestion that a mapping between a specific RAID stripe and a plurality of extents could even potentially be used to find a spare reserved extent from among multiple reserved extents that are shared across different groups of storage drives.” 
However, Casaburi gives an example of this mechanism ([Casaburi, Col. 10 lines 15-19] For example, remapping from failed main block 361A on the first storage drive 350A to the third spare block 371B on the second storage drive 350B may result in greater fault tolerance than if the first spare block 371A had been selected.). Additionally, Casaburi discloses parity-based configurations in RAID-5, RAID-6, which use stripes by definition [Casaburi, Col 10 lines 26-33], and describes a stripe [Casaburi, Fig. 3; Col. 7 line 54-Col. 8 line 5]. Furthermore, Casaburi discusses the spare storage mapping module determining which spare blocks, if any, should receive read and write requests [Casaburi, Col. 9 lines 35-57] among the communicatively coupled (i.e. shared) drives in the drive pool [Casaburi Col 7 lines 54-60]. The spare storage mapping module may adjust a particular mapping in response to information received [Casaburi Col. 9 lines 58-65], the information being spare storage mapping information associated with the failed block in the first storage drive to map to a spare block in a second storage drive of the plurality of storage drives [Casaburi Col 3 lines 21-37]. Alternatively, spare storage mapping module may change mappings based on any number of possible techniques, including random selection, or a round-robin selection, etc. [Casaburi, Col 10 lines 30-33].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER VINNITSKY whose telephone number is (571)272-3280. The examiner can normally be reached 9:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER VINNITSKY/               Examiner, Art Unit 4112                               
                                                                                                                                                          
/CHARLES RONES/               Supervisory Patent Examiner, Art Unit 2136